      Case 2:20-cv-00452-RMP       ECF No. 18    filed 06/08/21   PageID.177 Page 1 of 2




1
                                                                               FILED IN THE
                                                                           U.S. DISTRICT COURT

2
                                                                     EASTERN DISTRICT OF WASHINGTON



                                                                      Jun 08, 2021
3                                                                         SEAN F. MCAVOY, CLERK



4

5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     CHARLES JOSEPH REEVIS,
                                                    NO: 2:20-CV-00452-RMP
8                               Plaintiff,
                                                    ORDER DISMISSING ACTION
9           v.

10    NO NAMED DEFENDANT,

11                              Defendant.

12

13         By Order filed April 2, 2021, the Court granted Plaintiff Charles Joseph

14   Reevis thirty days to voluntarily dismiss this action. ECF No. 16. The Court

15   found that Mr. Reevis’s pro se submission, a two-page Standard Form 95 (“SF

16   95”) plus attachments, filed while he was incarcerated at the Spokane County

17   Corrections Center, did not support a federal tort claim. Id. at 4–6. Consequently,

18   Plaintiff’s claims were subject to dismissal for lack of subject matter jurisdiction.

19   See McNeil v. United States, 508 U.S. 106, 110, 113 (1993).

20         Plaintiff is currently housed at Comprehensive Health Care - Yakima

21   Competency Restoration, and is proceeding in forma pauperis, but without the


     ORDER DISMISSING ACTION -- 1
      Case 2:20-cv-00452-RMP       ECF No. 18    filed 06/08/21   PageID.178 Page 2 of 2




1    obligation to pay the $350.00 filing fee for this action. ECF No. 15. Plaintiff did

2    not avail himself of the opportunity to voluntarily dismiss this action.

3          Accordingly, IT IS ORDERED:

4          1. This action is DISMISSED without prejudice for lack of subject matter

5              jurisdiction.

6          2. Based on the Court’s reading of Hoffmann v. Pulido, 928 F.3d 1147,

7              1152 (9th Cir. 2019), this dismissal will NOT count as a “strike” under

8              28 U.S.C. § 1915(g).

9          3. This case is DISMISSED and CLOSED.

10         IT IS SO ORDERED. The District Court Clerk is DIRECTED to enter

11   this Order, provide a copy to Plaintiff and CLOSE the file. The Court certifies

12   pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order would not be

13   taken in good faith and would lack any arguable basis in law or fact.

14         DATED June 8, 2021.

15

16                                               s/ Rosanna Malouf Peterson
                                              ROSANNA MALOUF PETERSON
17                                               United States District Judge

18

19

20

21


     ORDER DISMISSING ACTION -- 2
